         Case 3:20-cv-00133-JCH Document 130 Filed 07/14/20 Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT
 __________________________________
 JAKUB MADEJ                        CIVIL ACTION No. 3:20-cv-00133-JCH

        Plaintiff,
 v.
                                                     JURY TRIAL DEMANDED
 YALE UNIVERSITY et al.
                                                     JULY 14, 2020
      Defendants.LY??
 __________________________________


        MOTION TO DETERMINE SUFFICIENCY OF DEFENDANTS’ RESPONSES
                  TO PLAINTIFF’S REQUEST FOR ADMISSION
                          MEMORANDUM OF LAW


       Pursuant to Federal Rules of Civil Procedure 36(a)(6) and 37(a)(4), and District of

Connecticut Local Rule 7 and 37, Plaintiff Jakub Madej (“Plaintiff”) moves the Court to determine

the sufficiency of defendant Yale University’s (“Defendant”) responses to the attached requests for

admission, and for an order not permitting defendants to withdraw or amend its admissions later

in this case, including at trial. This motion follows a letter to the Court (ECF #126), pursuant to

this Court’s standing order on discovery disputes.



I.     Factual Background

       Plaintiff served the First Set of Requests for Admissions on Defendant on May 6, 2020.

Exhibit A. On June 8, 2020, counsel for Defendant filed a response to the First Set of Requests for

Admissions. Exhibit B. On June 11, counsel for Plaintiff Jakub Madej contacted Patrick M.

Noonan, the attorney for Defendant, both by email and by letter, identifying deficient answers and

requesting that Defendant modify its responses in a timely fashion. Exhibit C. In the June 14
         Case 3:20-cv-00133-JCH Document 130 Filed 07/14/20 Page 2 of 6



response, counsel for Defendant refused to amend its answers or address the identified deficiencies

in any way. Exhibit D. Receiving no meaningful response, counsel for Plaintiff reiterated that

Defendant’s answers are deficient. Still, Defendant failed to submit any amended answers, and

counsel for Defendant altogether ignored Plaintiff's correspondence.

       Because Defendant’s responses are blatantly deficient, and counsel for Defendant has

altogether ignored counsel for Plaintiff’s attempts to resolve this discovery dispute without the

Court's intervention, Plaintiff is left with no choice but to file the present Motion to Compel, and

requests that the Court assess the sufficiency of Defendant’s responses.



II.    Legal Standard

       Requests for admission are used to narrow the scope of disputed issues, facilitate the

succinct presentation of cases to the trier of fact, and eliminate the necessity of proving undisputed

facts. Thalheim v. Eberheim, 124 F.R.D. 34, 35 (D. Conn. 1988) (citations omitted). The

responding party must make a specific admission, deny the statement, object to the request, or set

out the reasons why it cannot truthfully admit or deny the matter. Wright & Miller, Federal

Practice & Procedure § 2259 (3d ed.). The responding party is under obligation to make “a

reasonable inquiry, a reasonable effort” to secure information necessary to respond to a request

under Rule 36. Henry v. Champlain Enterprises, Inc., 212 F.R.D. 73, 78 (N.D.N.Y. 2003).

        Rule 36(a) allows the requesting party to seek a judicial determination of the sufficiency

of the answer or objection. Thalheim, 124 F.R.D. at 35. “Rule 36(a) provides that requests which

are neither objected to nor answered shall be deemed admitted.” Id. When an answer does not

comply with Rule 36, the court may order either that the matter is admitted or that an amended

answer be served. Fed. R. Civ. P. 36(a)(6). "When assessing the sufficiency of a party's responses,
         Case 3:20-cv-00133-JCH Document 130 Filed 07/14/20 Page 3 of 6



a court considers whether the response meets the substance of the request and whether any

qualifications are demanded by, and made in, good faith." Wiwa v. Royal Dutch Petroleum Co.,

2009 WL 1457142, at *5 (S.D.N.Y. May 26, 2009). Any qualifications should “provide clarity

and lucidity to the genuineness of the issue and not ... obfuscate, frustrate, or compound the

references.” Henry, 212 F.R.D. at 78. “[D]efendant must make a good faith effort to specify what

part of the request is true, and deny only the remainder.” Izzarelli v. R.J. Reynolds Tobacco Co.,

CIV. No. 3:99CV2238 (AHN), at *3 (D. Conn. Mar. 12, 2004).



III.   Argument
       Defendants’ responses fall short of straightforward requirements of Federal Rule 36.


       A. General Objection and Boilerplate Response to Request No. 19 are Improper


       Defendant prefaced its answers by “object[ing] to the ‘instructions’ and ‘possible

responses’ to the extent that they are inconsistent with the Federal Rules of Civil Procedure.” This

general objection is improper. Defendant offers no detail as to what specifically it finds inconsistent

with Federal Rules, or what Federal Rule it is referring to. Neither does Defendant present an

argument why the alleged inconsistency might haves any bearing on Defendant’ responses. Courts

in this Circuit have repeatedly held that general objections like those inserted here by the

Defendant have no place in discovery under Federal Rules of Civil Procedure. Knapp v. Labhaus

LLC, 3:14-cv-01817-WWE, at *2 (D. Conn. Dec. 10, 2015) (“[G]eneral objections are

improper; their use amounts to a declaration that the objecting party plans to play by its own

discovery rules.”); Fischer v. Forrest, 2017 WL 773694, at *1 (S.D.N.Y. Feb. 28, 2017). See

also Liguria Foods, Inc. v. Griffith Labs., Inc., 320 F.R.D. 168, 187 (N.D. Iowa 2017) (analyzing
         Case 3:20-cv-00133-JCH Document 130 Filed 07/14/20 Page 4 of 6



and criticizing boilerplate objections in discovery). Accordingly, the Court should not permit the

Defendant to reserve any rights on the grounds of its vague and improper general objection.

       In response to request no. 19, defendants only state that the requests “has no possible

relevance to this action”. This unspecific request fails to comply with Rule 36(a)(4). “Objections

must be directed and specifically related to a specific request. General objections without any

reference to a specific request to admit are meritless.” Henry, 212 F.R.D. at 78. The Court should

deem this request admitted.



       B. Request No. 14 Should Be Deemed Admitted


       Defendant’s response to request no. 14 fails to comply even minimally with Federal Rule

36. Plaintiff seeks to learn whether the Committee, which plays a central role in this case, has no

written procedures or policies beyond those specifically identified in the request. Defendant

answered that "there are no other publicly available listings of the policies and procedures of the

Committee on Honors and Academic Standing" (emphasis added). But this is nonsense: plaintiff

precisely served this request to establish whether any policies or procedures exist, in particular if

they are not public.

       Plaintiff has addressed the deficiency at length in his letter to the Court (ECF #126),

consistent with this Court’s Standing Order re: Discovery (ECF #9). Plaintiff requested that

defendants be directed to provide an unambiguous answer. After Defendant learned abouts

Plaintiff’s letter, it not only continued to refuse to correct or otherwise address this deficiency at

bar but also filed a confusing response to that letter, solely accusing plaintiff of not abiding by

Federal Rules, Local Rules, and Court orders (ECF #127). This unnecessary filing practice
         Case 3:20-cv-00133-JCH Document 130 Filed 07/14/20 Page 5 of 6



squarely demonstrates defendants’ unwillingness to resolve this straightforward discovery dispute

in good faith, and provide a conclusive answer to Plaintiff’s request. Defendants’ evasive answer

does nothing but “undermine[s] the efficacy of the [R]ule [36] by creating disingenuous, hair–

splitting distinctions whose unarticulated goal is unfairly to burden an opposing party.” Xcel

Energy, Inc. v. U.S., 237 F.R.D. 416, 421 (D. Minn. 2006).

       Defendants were afforded multiple opportunities to fairly respond to plaintiff’s request but

affirmatively declined to provide a response. Accordingly, the Court should deem request no. 14

admitted.



       C. The Court Should Determine the Sufficiency of Responses to Requests 2, 4, 6, 7, 8,
          9, 12, 13, 17, 18, 20


       Defendant’s answers provide alternative statements and explanations that fail to take an

unambiguous position to the original request. Accordingly, Plaintiff requests that the Court assess

the sufficiency of Defendant’s responses. If the Court finds Defendant’s responses to be sufficient,

Plaintiff requests that Defendant not be permitted to withdraw or amend its responses later in this

case without leave of court.



       D. Defendant Should Not Be Permitted to Withdraw or Amend Its Responses to Requests
          No. 10, 11, 15, 16


       Defendant provided unconditional responses to requests no. 10, 11, 15, and 16. Exhibit

B, p. 3-4. Plaintiff must know whether he may rely on these admissions in preparation for trial.

Accordingly, the Court should conclusively establish Defendant’s responses to requests no. 10, 11,
         Case 3:20-cv-00133-JCH Document 130 Filed 07/14/20 Page 6 of 6



15, and 16, and not permit Defendant to withdraw or amend its responses later in this case,

including at trial.



IV.     Conclusion

        For the reasons stated above, the Court should grant Plaintiff’s motion to compel.



                                                            Respectfully submitted,
                                                            Jakub Madej

                                                            /s/ Jakub Madej
                                                            LAWSHEET
                                                            415 Boston Post Rd Ste 3-1102
                                                            Milford, CT 06460
                                                            T: (203) 928-8486
                                                            F: (203) 902-0070
                                                            E: j.madej@lawsheet.com

                                                            Counsel for Plaintiff

Dated: July 14, 2020
